Citation Nr: 0625432	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left buttock, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1999 and May 2000 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).

The issue of entitlement to an increased evaluation for 
residuals of a shell fragment wound of the left buttock, 
currently evaluated as 20 percent disabling, is addressed in 
the REMAND portion of the decision below.

The issue of whether there was clear and unmistakable error 
in the rating decision of January 1974 in reducing the 
veteran's disability rating for his service-connected 
residuals of a shell fragment wound of the left buttock from 
20 percent disabling to noncompensably disabling is raised by 
the record, which shows that the veteran's disability was the 
result of a through-and-though injury and should have been 
rated as a moderate muscle disability.  See 38 C.F.R. 
§ 4.56(b) (1973).  This issue is referred to the RO for 
appropriate action.


FINDING OF FACT

Since the effective date of the grant of service connection, 
the symptoms of the veteran's PTSD have resulted in result in 
occupational and social impairment with reduced reliability 
and productivity.




CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no 
higher, for PTSD have been met since the effective date for 
the grant of service connection.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Duties to Assist and Notify
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The law requires that when 
a complete or substantially complete application for benefits 
is filed, VA must notify a claimant and his or her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Notice must inform a claimant of (1) any information 
and evidence not of record needed to substantiate the claim; 
(2) what information VA will seek to provide; and (3) what 
information the claimant is expected to provide.  Under 
38 C.F.R. § 3.159(b)(1), VA must also ask the claimant to 
submit any pertinent evidence in his or her possession.  

The veteran's claim was originally decided by a rating 
decision in May 2000.  In a September 2003 letter, VA 
informed the veteran of what information and evidence was 
needed to substantiate the claim for a higher initial rating, 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertained to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

Any defect with respect to the timing of the notice in 
September 2003 was harmless error.  While the notice provided 
to the veteran in that letter was not given prior to the 
first RO adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) and, after the notice was provided, 
the veteran's claim was re-adjudicated in an April 2004 
rating decision.  This action essentially cured the error in 
the timing of the notice.  Any defect with respect to the 
effective date of the notice provided in this case will be 
rectified by the RO when it effectuates the grant.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records identified by the veteran, have been obtained.  There 
is no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided examinations in May 2000, October 2001, and 
October 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Analysis
Since the effective date for the grant of service connection, 
the veteran's service-connected PTSD has been evaluated as 30 
percent disabling under Diagnostic Code 9411.  Under 
Diagnostic Code 9411, 30, 50, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Since the effective date for the grant of service connection 
for PTSD, the veteran has been assigned Global Assessment of 
functioning scores ranging from 50 to 65.  A GAF score of 41-
50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.  A GAF score of 
61-70 contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 50 
percent disability rating but no higher.  See 38 C.F.R. § 4.7 
(2005).  The veteran's symptoms have been consistent since 
the effective date for the grant of service connection.  The 
veteran's most significant symptoms have been difficulty in 
establishing and maintaining effective work and social 
relationships.  Because of the effect of his symptoms, the 
veteran's overall disability picture more nearly approximates 
the criteria for a 50 percent disability rating than a 30 
percent disability rating.  As reflected by the GAF scores 
assigned to the veteran, as well as the records of his 
treatment for PTSD and the various examination reports, the 
veteran's symptoms result in occupational and social 
impairment with reduced reliability and productivity.  
Although the veteran has not been formally disciplined at 
work, he clearly reports difficulty at work with his co-
workers and his supervisors.  Further, although not expanded 
upon in the record, the record does demonstrate that has 
switched careers from working as a high school math teacher 
to working as a quality check person at the local Air Force 
Base.  

The Board considered assigning the veteran a rating higher 
than 50 percent, but the veteran does; however, the 
preponderance of the evidence is against the assignment of a 
disability rating greater than 50 percent.  The veteran does 
not meet any of the criteria for a rating higher than 70 
percent.  For example, there is no evidence of suicidal 
ideation, speech difficulty, near-continuous panic or 
depression, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or a worklike setting), or an 
inability to establish and maintain effective relationships.  
The veteran is hypervigilant in his home and checks the locks 
of his doors; however, to the extent that that is an 
obsessional ritual, it does not interfere with routine 
activities.  The veteran has indicated that he has unprovoked 
irritability, but he is able to exercise sufficient impulse 
control to avoid violence or legal difficulty.  Despite his 
symptoms, the veteran has been able to maintain his current 
employment and misses only approximately two weeks per year 
due to the symptoms of his PTSD.  He has been married to his 
current spouse for approximately 12 years.  His first 
marriage ended with the death of his spouse, not in divorce.  
The veteran is close to his family and enjoys spending time 
with them.

In order to evaluate the veteran's PTSD as 70 percent 
disabling, his disability must more nearly approximate the 
criteria for that rating than for the lower rating.  The 
veteran's symptoms do not result in occupational and social 
impairment in most areas, including work, family relations, 
and mood.  Therefore, a higher rating is not warranted.  The 
overall effect of the veteran's symptoms of PTSD more nearly 
approximates the criteria for a disability rating of 50 
percent but no higher.

The evidence supports a rating of 50 percent, but no higher, 
for PTSD under Diagnostic Code 9411, since the effective date 
for the grant of service connection.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from 
PTSD.


ORDER

Entitlement to a disability rating of 50 percent, but no 
higher, for the veteran's PTSD, is granted since the 
effective date for the grant of service connection, subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.


REMAND

The issue of entitlement to an increased evaluation for 
residuals of a shell fragment wound of the left buttock, 
currently evaluated as 20 percent disabling, is not ready for 
appellate review.  As pointed out by the veteran's 
representative at the January 24, 2006 hearing, the most 
recent VA examination of the veteran did not specify the 
muscle groups affected by the veteran's service-connected 
shell fragment wound and did not specify the nerves involved 
in any neuropathy.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfilment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA muscles examination to 
the veteran to assist in evaluating the 
severity of his service-connected 
residuals of a shell fragment wound of 
the left buttock.  The claims folder, 
including the report of the veteran's 
November 1968 separation examination 
(contained in a brown envelope within his 
claims folder) and the reports of VA 
examinations of the veteran in November 
1972, December 1973, and October 2003, 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.

All relevant inquiries on the examination 
worksheet must be completed, including 
specifying the muscle group(s) that were 
penetrated.

The reports of VA examinations of the 
veteran in November 1972 and December 
1973 describe the scars from the entrance 
and exit wounds (a through-and-through 
wound).  The examiner should identify the 
penetrated muscle groups based upon the 
probable course of the shell fragment 
indicated by the location of those scars.

As background, the Board notes:  Muscle 
Group XVII includes the gluteus maximus, 
the gluteus medius, and the gluteus 
minimus; Muscle Group XV includes the 
adductor longus, the adductor brevis, the 
adductor magnus, and the gracilis; Muscle 
Group XVIII includes the pyriformis, the 
gemellus (superior or inferior), the 
obturator (external or internal), and the 
quadratus femoris; Muscle Group XIII 
includes the biceps femoris, the 
semimembranosus, and the semitendinosus; 
Muscle Group XIV includes the sartoris, 
the rectus femoris, the vastus externus, 
the vastus intermedius, the vastus 
internus, and the tensor vaginae femoris; 
and Muscle Group XVI includes the psoas, 
the iliacus, and the pectineus.

2.  Provide a VA peripheral nerves 
examination to the veteran to assist in 
evaluating the severity of his service-
connected residuals of a shell fragment 
wound of the left buttock.  The claims 
folder, including the report of a VA 
examination of the veteran in October 
2003 (indicating signs of neuropathy), 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.

All relevant inquiries on the examination 
worksheet must be completed.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


